

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.3

NON-STATUTORY STOCK OPTION AGREEMENT


THIS AGREEMENT is entered into and effective as of this __ day of  
____________, ______ (the "Date of Grant"), by and between Aetrium Incorporated
(the "Company") and ________________  ("Optionee").
A.           The Company has adopted the Aetrium Incorporated 2003 Stock
Incentive Plan (the "Plan") authorizing the Board of Directors of the Company,
or a committee as provided for in the Plan (the Board or such a committee to be
referred to as the "Committee"), to grant non-statutory stock options to
employees and non-employee consultants and independent contractors of the
Company and its Subsidiaries (as defined in the Plan).


B.           The Company desires to give the Optionee an inducement to acquire a
proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Optionee an option to purchase
shares of common stock of the Company pursuant to the Plan.


Accordingly, the parties agree as follows:




ARTICLE 1.  GRANT OF OPTION.


The Company hereby grants to the Optionee the right, privilege, and option (the
"Option") to purchase _____________ (________) shares (the "Option Shares") of
the Company's common stock, $.001 par value (the "Common Stock"), according to
the terms and subject to the conditions hereinafter set forth and as set forth
in the Plan.  The Option is not intended to be an "incentive stock option," as
that term is used in Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code").




ARTICLE 2.  OPTION EXERCISE PRICE.


The per share price to be paid by Optionee in the event of an exercise of the
Option will be $_________.


ARTICLE 3.  DURATION OF OPTION AND TIME OF EXERCISE


3.1           Initial Period of Exercisability.  The Option will become
exercisable with respect to 1/48th of the Option Shares on __________, _______
and on the ____   day of each month thereafter until the Option becomes
exercisable in full.  The Option may be exercised in whole or in part (but only
to the extent it is then exercisable) at any time during the Option term, but in
no event will this Option be exercisable after, and this Option will become void
and expire as to all unexercised Option Shares at, 5:00 p.m.  (St. Paul,
Minnesota time) on _________, _______ (the "Time of Termination").

 
1

--------------------------------------------------------------------------------

 



3.2           Termination of Employment or Other Service.


(a)           In the event that the Optionee's employment or other service with
the Company and all Subsidiaries is terminated by reason of the Optionee's death
or Disability (as defined in the Plan), this Option will terminate and may no
longer be exercised on the earlier of the Time of Termination or one year after
such termination of employment or other service.


(b)           In the event the Optionee's employment or other service with the
Company and all Subsidiaries is terminated for "cause" (as defined in the Plan),
all rights of the Optionee under the Plan and this Agreement will immediately
terminate without notice of any kind, and this Option will no longer be
exercisable.


(c)           In the event the Optionee's employment or other service with the
Company and all its Subsidiaries is terminated by reason of Retirement (as
defined in the Plan) or for any other reason other than death, Disability or
"cause," this Option will terminate and may no longer be exercised on the
earlier of the Time of Termination or three months after such termination of
employment or other service.


(d)           To the extent this Option is not vested at the time Optionee's
employment or other service with the Company and all Subsidiaries is terminated,
it will not vest thereafter or as a result thereof.


3.3           Change in Control.


(a)           If any events constituting a Change in Control (as defined in
Section 13.1 of the Plan) of the Company occur, then, if approved by the
Committee in its sole discretion, this Option will become immediately
exercisable in full and will remain exercisable until the Time of Termination,
regardless of whether the Optionee remains in the employ or service of the
Company or any Subsidiary.  In addition, if a Change in Control of the Company
occurs, the Committee, in its sole discretion and without the consent of the
Optionee, may determine that the Optionee will receive, with respect to some or
all of the Option Shares, as of the effective date of any such Change in Control
of the Company, cash in an amount equal to the excess of the Fair Market Value
(as defined in the Plan) of such Option Shares immediately prior to the
effective date of such Change in Control of the Company over the option exercise
price per share of this Option.


(b)           Notwithstanding anything in this Section 3.3 to the contrary, if,
with respect to the Optionee, acceleration of the vesting of this Option or the
payment of cash in exchange for all or part of this Option as provided above
(which acceleration or payment could be deemed a "payment" within the meaning of
Section 280G(b)(2) of the Code), together with any other payments which the
Optionee has the right to receive from the Company or any corporation which is a
member of an "affiliated group" (as defined in Section 1504(a) of the Code
without regard to Section 1504(b) of the Code) of which the Company is a member,
would constitute a "parachute payment" (as

 
2

--------------------------------------------------------------------------------

 

defined in Section 280G(b)(2) of the Code), the payments to the Optionee as set
forth herein will be reduced to the largest amount as will result in no portion
of such payments being subject to the excise tax imposed by Section 4999 of the
Code; provided, however, that if the Optionee is subject to a separate agreement
with the Company or a Subsidiary that specifically provides that payments
attributable to one or more forms of employee stock incentives or to payments
made in lieu of employee stock incentives will not reduce any other payments
under such agreement, even if it would constitute an excess parachute payment,
then the limitations of this Section 3.3(b) will, to that extent, not apply.




ARTICLE 4.  MANNER OF OPTION EXERCISE.


4.1           Notice.  This Option may be exercised by the Optionee in whole or
in part from time to time, subject to the conditions contained in the Plan and
in this Agreement, by delivery, in person, by facsimile or electronic
transmission or through the mail, to the Company at its principal executive
office in North St. Paul, Minnesota (Attention: Chief Financial Officer), of a
written notice of exercise.  Such notice will be in a form satisfactory to the
Committee, will identify the Option, will specify the number of Option Shares
with respect to which the Option is being exercised, and will be signed by the
person or persons so exercising the Option.  Such notice will be accompanied by
payment in full of the total purchase price of the Option Shares purchased.  In
the event that the Option is being exercised, as provided by the Plan and
Section 5 below, by any person or persons other than the Optionee, the notice
will be accompanied by appropriate proof of right of such person or persons to
exercise the Option.  As soon as practicable after the effective exercise of the
Option, the Optionee will be recorded on the stock transfer books of the Company
as the owner of the Option Shares purchased, and the Company will deliver to the
Optionee one or more duly issued stock certificates evidencing such ownership.


4.2           Payment.  At the time of exercise of this Option, the Optionee
will pay the total purchase price of the Option Shares to be purchased entirely
in cash (including a check, bank draft or money order, payable to the order of
the Company); provided, however, that the Committee, in its sole discretion, may
allow such payment to be made, in whole or in part, by tender of a Broker
Exercise Notice, Previously Acquired Shares or by a combination of such
methods.  For purposes of this Agreement, the terms "Broker Exercise Notice" and
"Previously Acquired Shares" will have the meanings set forth in the Plan.  In
the event the Optionee is permitted to pay the total purchase price of this
Option in whole or in part with Previously Acquired Shares, the value of such
shares will be equal to their Fair Market Value on the date of exercise of this
Option.


ARTICLE 5.  NONTRANSFERABILITY.


This Option may not be transferred by the Optionee, either voluntarily or
involuntarily, or subjected to any lien, directly or indirectly, by operation of
law or otherwise, except pursuant to testamentary will or the laws of descent
and distribution

 
3

--------------------------------------------------------------------------------

 

or as otherwise expressly permitted in the Plan.  Any attempt to transfer or
encumber this Option other than in accordance with this Agreement and the Plan
will be null and void and will void this Option.




ARTICLE 6.  LIMITATION OF LIABILITY.


Nothing in this Agreement will be construed to (a) limit in any way the right of
the Company to terminate the employment or service of the Optionee at any time,
or (b) be evidence of any agreement or understanding, express or implied, that
the Company will retain the Optionee in any particular position, at any
particular rate of compensation or for any particular period of time.




ARTICLE 7.  WITHHOLDING TAXES.


The Company is entitled to (a) withhold and deduct from future wages of the
Optionee (or from other amounts which may be due and owing to the Optionee from
the Company), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any federal, state or local withholding
and employment-related tax requirements attributable to the grant or exercise of
this Option or otherwise incurred with respect to this Option, or (b) require
the Optionee promptly to remit the amount of such withholding to the Company
before acting on the Optionee's notice of exercise of this Option.  In the event
that the Company is unable to withhold such amounts, for whatever reason, the
Optionee hereby agrees to pay to the Company an amount equal to the amount the
Company would otherwise be required to withhold under federal, state or local
law.




ARTICLE 8.  ADJUSTMENTS.


In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other change in the corporate structure or shares of the
Company, the Committee (or, if the Company is not the surviving corporation in
any such transaction, the board of directors of the surviving corporation), in
order to prevent dilution or enlargement of the rights of the Optionee, will
make appropriate adjustment (which determination will be conclusive) as to the
number, kind and exercise price of securities subject to this Option.


ARTICLE 9.  SUBJECT TO PLAN.


The Option and the Option Shares granted and issued pursuant to this Agreement
have been granted and issued under, and are subject to the terms of, the
Plan.  The terms of the Plan are incorporated by reference in this Agreement in
their entirety, and the Optionee, by execution of this Agreement, acknowledges
having received a copy of the Plan.  The provisions of this Agreement will be
interpreted as to

 
4

--------------------------------------------------------------------------------

 

be consistent with the Plan, and any ambiguities in this Agreement will be
interpreted by reference to the Plan.  In the event that any provision of this
Agreement is inconsistent with the terms of the Plan, the terms of the Plan will
prevail.




ARTICLE 10.  MISCELLANEOUS.


10.1           Binding Effect.  This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties to this Agreement.


10.2           Governing Law.  This Agreement and all rights and obligations
under this Agreement will be construed in accordance with the Plan and governed
by the laws of the State of Minnesota.


10.3           Entire Agreement.  This Agreement and the Plan set forth the
entire agreement and understanding of the parties to this Agreement with respect
to the grant and exercise of this Option and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and exercise of this Option and the administration of the Plan.


10.4           Amendment and Waiver.  Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties hereto or, in the case of a waiver, by the
party waiving compliance.


The parties to this Agreement have executed this Agreement effective the day and
year first above written.


                     AETRIUM INCORPORATED




                     By____________________________________


                      Its___________________________________
 




By execution of this
Agreement,                                                                                           OPTIONEE
the Optionee acknowledges having
received a copy of the
Plan.                                                                                            
_____________________________________
                                                  (Signature)

                                         
  _____________________________________
                                                                            
(Name)







 
5

--------------------------------------------------------------------------------

 
